Case 3:20-cr-00025-NKM-JCH Document 22 Filed 07/26/21 Page 1 of 2 Pageid#: 61




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION


   UNITED STATES OF AMERICA                            CASE NO. 3:20-cr-25

                         v.                            ORDER

   DOMINIQUE DEJONE THURSTON,                          SENIOR JUDGE NORMAN K. MOON

                                      Defendant.



       This matter is before the Court on Defendant Dominique Dejone Thurston’s Motion to

Continue, Dkt. 21. Defendant seeks a continuance of his trial date of August 2–6, 2021, to January

24–28, 2022. Id. at 1. In support, counsel for the Defendant states that the indictment charges

multiple different offenses on different days and the although the “discovery in this case is

voluminous,” counsel’s review of the materials is now complete Id. However, the parties are

currently actively engaged in negotiations to determine whether an agreement can be reached that

will avoid the need for trial. Id. The Government does not object to this continuance. Id.

       The Speedy Trial Act generally requires that a criminal trial begin “within seventy days

from the filing date (and making public) of the information or indictment” or the defendant’s initial

appearance, whichever date last occurs. 18 U.S.C. § 3161(c)(1). However, certain delays may be

excluded from the seventy-day count, including delays where the district court finds “that the ends

of justice served by . . . granting . . . [a] continuance outweigh the best interests of the public and

the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       The Court does not find that the circumstances presented by Defendant warrant a

continuance as requested, considering the factors in 18 U.S.C. § 3161(h)(7)(B). See 18 U.S.C. §

3161(h)(7)(B)(iv) (court shall consider “[w]hether the failure to grant such a continuance . . . would
Case 3:20-cr-00025-NKM-JCH Document 22 Filed 07/26/21 Page 2 of 2 Pageid#: 62




deny counsel for the defendant or the attorney for the Government the reasonable time necessary

for effective preparation, taking into account the exercise of due diligence”). Indeed, this case was

initially scheduled for trial on January 19–22, 2021. The Court granted a continuance until April

22–23, 2021. Defendant filed a second motion to continue in March 2021, which the Court granted,

pushing the trial date until August 2–6, 2021. Simply because Defendant and the Government have

not successfully negotiated a plea agreement is insufficient to warrant a third continuance until

January 2022—nearly a full year after the first scheduled trial date. This is especially true, given

that counsel has reviewed all discovery materials.

       The Court, therefore, finds that the ends of justice are not served by granting the requested

continuance until January 24–28, 2022. However, the Court finds that a shorter continuance

outweighs the best interest of the public and the defendant in a speedy trial. 18 U.S.C. §

3161(h)(7)(A). For the foregoing reasons, Defendant’s Motion to Continue, Dkt. 21, is

GRANTED in part, and the Defendant’s trial date will be CONTINUED to dates between

August 24–31, 2021. The time period between August 2, 2021 and August 31, 2021, will be

excluded from the calculation of time under the Speedy Trial Act. It is so ORDERED.

       The Clerk of the Court is hereby directed to send a certified copy of this order to all counsel

of record.

       ENTERED this _26th__ day of July, 2021.
